Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements entered April 18th, 2019 and May 27th, 2020 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 2, 4-10, 13-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a gaming machine (i.e., a machine) in claims 1, 2, 4-10, 13-15, and a 16-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A gaming machine comprising: 
a video display unit; 
at least one memory;  
a card reader; 
5an interface device; and 
at least one processor configured to execute instructions stored in the at least one memory, which when executed, cause the at least one processor to at least: 
cause the video display unit to display play of a game;
maintain game meter data related to the play of the game in the at least 10one memory;
verify based at least in part on an identification card read via the card reader, that access to the game meter data is authorized;  and 
after verifying that access to the game meter data is authorized, cause the interface device to initiate a connection with a  and transfer the game meter data from the at least one memory to the portable storage device.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a portable storage device, and identification card, and gaming machine including a video display unit, at least one memory, processor it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic slot machines, automated teller machines, electronic voting machines and the like which are commonly usable with external portable storage/card  devices.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a portable storage device, and identification card, and gaming machine including a video display unit, at least one memory, 5an interface device; a card reader, and at least one processor amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0035],  [0043], [0045], [0047], [0050]-[0054]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  

The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0043], [0045], [0047], [0050]-[0054]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2, 4-10, and 13-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarbin et al (US 5,179,517)

Claim 1:  Sarbin teaches a gaming machine comprising: 
a video display unit (Sarbin Figures 1, 3; Element 18); 
at least one memory (Sarbin Figure 3; Elements 50, 52);  
a card reader (Sarbin Figure 3: Element 42);
Sarbin Figure 3: Element 42); and 
at least one processor(Sarbin Figure 3; Elements 46, 62) configured to execute instructions stored in the at least one memory, which when executed, cause the at least one processor to at least: 
cause the video display unit to display play of a game (Sarbin Col 3:36-49, 4:37-58); 
maintain game meter data related to the play of the game in the at least 10one memory(Sarbin Col 6:48-60-7:7); and 
verify based at least in part on an identification card read via the card reader, that access to the game meter data is authorized(-describing the modification of monetary value by a casino employee acting both as an authorized party and also performing the act of authorizing a particular player to transfer a defined meter amount- Sarbin Col 5:60-68; Also see employee cards and specific gaming meters associated and transfered therewith Sarbin Col 8:26-9:3);  and 
after verifying that access to the game meter data is authorized, cause the interface device to initiate a connection with a portable storage device and transfer the game meter data from the at least one memory to the portable storage device(Sarbin Col 6:58-7:7, 7:55-8:5).  
The prior art of Sarbin teaches the use of a singular card or data transfer unit and reader capable of perform both the identification and verification of a user and also capable of receiving the game meter data from the game device memory as cited herein above.  While the prior art 

Claim 6:  Sarbin teaches the gaming machine of Claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to cause the interface device to automatically transfer the game meter data to the portable storage device in response to 15establishing a connection between the interface device and the portable storage device(Sarbin Col 6:48-7:7).

Claim 7:  Sarbin teaches the gaming machine of Claim 1, wherein the game meter data comprises a number of received credits received, a number of dispensed credits, a number of games played, and/or a number of wins(Sarbin Col 6:48-7:7; Figure 5: Elm 108, 112).  

8:  Sarbin teaches the gaming machine of Claim 1, wherein the game meter data comprises data indicative of whether a door of the gaming machine has been opened and/or whether a tilt has occurred during the play of the game (-door openings and tilts- Sarbin Col 8:26-9:3).  

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Sarbin et al (US 5,179,517) as applied to at least claims 1, and 6-8  above, and further in view of Gatto et al (US 2008/0015004).

Claim 4: The prior art of Sarbin teaches the invention as set forth herein above and including the use of a smart card with associated contacts to facilitate the a physical and electrical engagement of game media (Sarbin Abstract; Figure 2; Col 3:50-64).  While Sarbin is silent regarding the use of a USB interface in place of or addition to the disclosed contacts for communication, Gatto teaches in a related invention that it was known to use USB interfaces faces as an alternative to smart cards when interacting with a gaming machine (Gatto Paragraph [0041]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized known alternative communication technologies including USB as taught by Gatto in place of or addition to the contacts of Sarbin because such were recognized alternatives as taught by Gatto and would have provided the advantage of allowing for interoperability with different hardware communication configurations.

5: The prior art of Sarbin teaches the invention as set forth herein above and including the use of a smart card with associated contacts to facilitate the exchange of game meters (Sarbin Abstract; Figure 2; Col 3:50-64).  While Sarbin is silent regarding the use of a WiFi(802.11) or Bluetooth interface in place of or addition to the disclosed contacts for communication, Gatto teaches in a related invention that it was known to use WiFi(802.11) or Bluetooth interfaces faces as an alternative to physical contact when interacting with a gaming machine (Gatto Paragraph [0041], [0043]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized known alternative communication technologies including WiFi(802.11) or Bluetooth as taught by Gatto in place of or addition to the contacts of Sarbin because such were recognized alternatives as taught by Gatto and would have provided the advantage of allowing for interoperability with different hardware communication configurations.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Sarbin et al (US 5,179,517) as applied to at least claims 1, and 6-8  above, and further in view of SATO (US 2007/0232381)
Claim 9: The prior art of Sarbin teaches the invention as set forth herein above and including the exchange of various data types including various meters and Player Display Messages occurring during game play (Sarbin Figures 5,7).  While Sarbin is arguably silent regarding the exchanged data and meters data comprising screen shot data indicative of at least some of the screens displayed .



Response to Arguments
Applicant's arguments filed January 1st, 2021 have been fully considered but they are not persuasive. 
Commencing on page 8 of the above dated response the Applicant presents arguments against the rejection of claims under 35 USC §101 including:
 (i) That the claimed invention is not properly grouped under Certain Methods of Organizing Human activity and instead describe an improvement to a gaming machine data management including the protection of data from non-authorized access and/or cheating through the use of screen shot data(Pages 8-10); 
(ii) That the prior art of Sarbin does not anticipate a separate identification card and portable storage device that communicates via a card reader and interface device respectively(Pages 10-12); and


Responsive to the preceding and utilizing corresponding headings to the specific arguments summarized herein above, the following is noted:
(i)(a)  Insomuch as the claimed invention describes a series of steps for recording storing and transferring information concerning and with the use of human operators it fairly describes Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules.
While the claims do include portion directed to the implementation of the abstract idea through or by use of a computer, these limitations that do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) because they merely using a computer to implement the abstract idea.
The proposed improvements in technology limiting the access to information based on the use of credentials and use of screen shots to record displayed events do not improve the functioning of a computer within the meaning of MPEP 2106.05(a) nor does the applicant’s specification describe the use of this elements as departing from the known and conventional use of the same.


(iii)(a) The status of claim 1 remains rejected and accordingly does not support the non-obviousness of claims 4, 5, and 9 based on features incorporated through claim dependency of parent claim 1 as proposed.

Applicant’s remarks and amendments directed to remaining claims 2, 10, 13-20 have been found persuasive in overcoming the prior art rejections however the listed claims remain rejected under 35 U.S.C. §101 as presented herein above.

In view the preceding the rejection of claims is respectfully maintained as presented the herein above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715